LYNCH, Circuit Judge,
dissenting. With respect, I dissent.
The majority opinion holds that a trial court, to whom the ultimate decision on qualified immunity is granted, erred in granting qualified immunity; it committed error, the majority says, because a jury found by a general verdict that Officer Jones had used excessive force.
I. Relevant History
It is worth explaining how this situation, which arose from a mistake by the trial judge (which the judge later acknowledged), came to pass.
The plaintiffs were permitted to amend their complaint shortly before the deadline for filing pretrial motions to give names to the John Doe state trooper defendants, including Officer Jones, and bring suit against them in their individual capacities. By the time of the pre-trial conference, the district court had apparently indicated a disinclination to resolve the matters of defense by summary judgment, noting that light would be shed on the facts at trial.
At the close of the plaintiffs evidence at trial, the officers moved for a ruling on their defenses, including the qualified immunity defense under Rule 50. The district court granted JMOL to defendants on a number of claims but, apparently overlooking the immunity issue, said the remaining claims stated an issue for the jury. At the close of all the evidence, but before the verdict, the remaining defendants renewed their motion for JMOL. The court granted judgment to all but three defendants, including Jones. After the verdict, the court ruled that it had erred in not granting the Rule 50 JMOL motion with respect to the § 1983 excessive force claim and the state law battery claim against Jones. Jennings v. Pare, No. 03-572-T, 2005 WL 2043945, at *5 (D.R.I. Aug.24, 2005).
The jury returned a verdict against Jones on the excessive force claim under the Fourth Amendment and awarded damages of $301,100. The jury verdict simply stated, “As to the claims by Adam Jennings against Kenneth Jones, Fourth Amendment claim for excessive force, the jury finds for the plaintiff, Adam Jennings.” There were no special interrogatories which the jury answered to make specific findings of fact.
After the jury verdict, Jones filed three motions: for remittitur under Rule 59(e); for JMOL under Rule 50(b); and for a new trial under Rule 59. The trial court allowed Jones’ motion for JMOL and decided that the other two motions were, ac*22cordingly, moot. Id. at *1. Judgment was entered for Jones simultaneously with the court’s ruling on the three motions. In light of the requirements of Rule 50(c)(1), the court erred in holding the new trial motion was moot; it should have ruled on the merits of the new trial motion.
In granting JMOL, the court held that despite the jury verdict Officer Jones was nonetheless entitled to immunity. Id. The district court found that, accepting that the force used was unreasonable and excessive, the officer was entitled to immunity under the second and third prongs of the analysis because (1) clearly established law did not fairly warn the officer his actions were unconstitutional, and (2) even if the law was clearly established so as to give the officer fair notice that his actions were unconstitutional, the court still concluded that “Jones reasonably could have believed that his utilization of the ankle turn control technique was lawful.” Id. at *10-11.
II. Qualified Immunity
Appellate review of the immunity conclusion is de novo. Whalen v. Mass. Trial Court, 397 F.3d 19, 23 (1st Cir.2005).
Two particular rules apply in this situation. Under Hunter v. Bryant, 502 U.S. 224, 112 S.Ct. 534, 116 L.Ed.2d 589 (1991), the question of immunity is an issue for the trial court, not the jury, to determine. Id. at 228, 112 S.Ct. 534. The Supreme Court has not yet addressed the question of what role jury findings play in the judicial immunity determination, nor has this circuit. See, e.g., Kelley v. LaForce, 288 F.3d 1, 7 n. 2 (1st Cir.2002) (“[T]he Supreme Court has not clearly indicated whether the judge may act as fact-finder when there is a factual dispute underlying the qualified immunity defense or whether this function must be fulfilled by a jury.”); Ringuette v. City of Fall River, 146 F.3d 1, 6 (1st Cir.1998) (“Something of a ‘black hole’ exists in the law as to how to resolve factual disputes pertaining to qualified immunity when they cannot be resolved on summary judgment prior to trial.”). No clear answer has emerged from the circuits. Gasperini v. Center for Humanities, Inc., 518 U.S. 415, 116 S.Ct. 2211, 135 L.Ed.2d 659 (1996), cited by the majority, is not an immunity case and does not resolve this question, which we have recognized as being open in the years since Gasperini was decided.
Secondly, the merits inquiry about whether an officer used excessive force does not resolve the immunity inquiry. Saucier v. Katz, 533 U.S. 194, 204-06, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001). A holding on the merits is not dispositive of the issue of qualified immunity. Cookish v. Powell, 945 F.2d 441, 443 (1st Cir.1991). Thus, whatever deference is owed to the jury findings on prong one of immunity, the court was free to grant immunity, as it did, on prongs two and three. The officer here could both have applied excessive force and, at the same time, be entitled to immunity: an officer in Jones’ position could have reasonably believed he was not violating constitutional rights. Saucier, 533 U.S. at 206, 121 S.Ct. 2151. The district court recognized this, and there is no inconsistency between its conclusion that Jones is entitled to immunity and the jury verdict.
The district court summarized its reasons for granting immunity25:
*23First, Jennings failed to present any evidence that Jones’ actions deviated from the standard of conduct that should have been expected from an objectively reasonable police officer under the circumstances. Second, even if Jones’ use of the “ankle turn control technique” is viewed as amounting to excessive force it did not violate any “clearly established” constitutional prohibition. Finally, the undisputed evidence demonstrates that it was “objectively reasonable” for Jones to believe that he was acting lawfully.
Jennings, 2005 WL 2043945, at *5.
In reviewing the district court’s grant of immunity on JMOL, I assume arguendo that the evidence is taken in the light most favorable to the jury verdict.26
A. Effect of the Jury’s Verdict
Two thoughts should be removed from the picture at the outset. First, Jones did not break Jennings’ ankle with reckless or callous indifference to Jennings’ federal rights. Second, he did not knowingly violate the law. The jury verdict cannot, as a matter of law, be taken to establish these points because they were not elements of the claim that went to the jury. There was no basis for punitive damages here. See Smith v. Wade, 461 U.S. 30, 56, 103 S.Ct. 1625, 75 L.Ed.2d 632 (1983) (punitive damages under § 1983 available only “when the defendant’s conduct ... involves reckless or callous indifference to the federally protected rights of others”). Indeed, the law of this case is that the evidence was insufficient to support such a finding. See Mandel v. Boston Phoenix, Inc., 456 F.3d 198, 210 (1st Cir.2006). Although the amended complaint sought punitive damages, the district court held that there was no basis in the evidence to instruct the jury on the issue. Further, plaintiff did not object to the lack of jury instructions on punitive damages, and he does not challenge the omission of such instructions on appeal. Moreover, on the evidence it is clear that Jones was not “plainly incompetent,” and he did not “knowingly violate the law.” Malley v. Briggs, 475 U.S. 335, 341, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986). So denial of immunity cannot rest on those grounds.
In my view, the majority’s reversal of the trial judge’s grant of immunity undercuts the interests protected by the immunity doctrine. The purposes of granting qualified immunity include: avoiding “excessive disruption of government,” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982); giving “a fairly wide zone of protection in close cases,” Roy v. Inhabitants of Lewiston, 42 *24F.3d 691, 695 (1st Cir.1994); allowing officers “reasonably [to] anticipate when their conduct may give rise to liability for damages,” Davis v. Scherer, 468 U.S. 183, 195, 104 S.Ct. 3012, 82 L.Ed.2d 139 (1984); providing “ample room for mistaken judgments,” Malley, 475 U.S. at 343, 106 S.Ct. 1092; shielding officers from liability when the law did not clearly proscribe the actions they took, Mitchell v. Forsyth, 472 U.S. 511, 528, 105 S.Ct. 2806, 86 L.Ed.2d 411 (1985); and protecting “all but the plainly incompetent or those who knowingly violate the law,” Malley, 475 U.S. at 341, 106 S.Ct. 1092. The common theme of protecting reasonable judgment calls by officers, such as this one, exists throughout qualified immunity law.
It is not inconsistent for an officer to have violated constitutional rights, as the jury found here, but still be entitled to immunity on the various prongs (described below) of the immunity test. See Sallier v. Brooks, 343 F.3d 868, 871-72, 879-80 (6th Cir.2003) (holding that prison clerks were entitled to immunity despite jury verdict against them because it was not clearly established at the time that mail from the courts was protected “legal mail”); Figg v. Schroeder, 312 F.3d 625, 636-37 (4th Cir. 2002) (holding that officers were entitled to qualified immunity on first prong of test despite jury verdict because evidence at trial did not establish unreasonableness of seizures under the Fourth Amendment); Clue v. Johnson, 179 F.3d 57, 60, 61-62 (2d Cir.1999) (holding that transit authority director was entitled to immunity despite jury verdict for plaintiffs because law was not clearly established at the time that plaintiffs’ activities were constitutionally protected from employer retaliation); Warlick v. Cross, 969 F.2d 303, 310 (7th Cir.1992) (holding that, although jury found officer not to have had probable cause for arrest, officer was entitled to immunity because law was not clearly established as to circumstances in which officer found himself).
The majority reasons that the jury, by its general verdict, necessarily found that (1) Jennings had stopped resisting and had announced his prior ankle injury, and (2) Jones nonetheless increased the twisting pressure on Jennings’ ankle and broke it. The majority’s reasoning entails a bit of legal fiction, since we do not know what the jury found and these facts certainly were not necessary to the verdict.27 On *25this record, there is considerable ambiguity and no certainty about what underlying factual conclusions motivated the general verdict.
This is an important issue. It is true that where the question is whether there is sufficient evidence to support a jury verdict (the usual question on a motion for JMOL), the appellate court will take all facts in favor of the verdict. But there is no attack on the sufficiency of the jury verdict, as to at least the second and third prongs of the immunity analysis. The attack is on the trial judge’s separate conclusion, a determination assigned to the judge and not the jury, that Jones is entitled to immunity. This raises the question of how the judge, in evaluating immunity, is required to treat a general jury verdict, and that is precisely the type of black hole in the law we discussed in Ringuette, 146 F.3d at 6, and in Kelley, 288 F.3d at 7 n. 2.
Further, as a matter of logic, it does not necessarily follow from a rule that a general verdict will be upheld by taking facts in favor of the verdict when a number of theories could support the verdict, that the jury has found a particular combination of facts, or that the judge, on the immunity issue, must deem the jury to have found particular facts. Indeed, the majority acknowledges that the trial judge here thought the jury verdict was based on a different theory and facts other than the two facts the majority now insists were found.
These are important issues on which it would be helpful to have guidance from the Supreme Court. But ultimately this case need not resolve those issues because I believe the majority is wrong, even within its own set of assumptions. Even if we assume, arguendo,28 that the rule that facts must be taken in support of the verdict permits the majority to assume its two facts, the district court’s finding of qualified immunity must nonetheless stand. I will assume arguendo that Jennings met the first prong. Even so, the officer is nonetheless entitled to immunity on the next two prongs.29
B. Second Prong: Clearly Established Law
Officer Jones was undisputably acting within the scope of his authority and his discretion. The burden then is on plaintiff *26to demonstrate the existence of clearly established constitutional law which the officer is said to have violated. Davis, 468 U.S. at 197, 104 S.Ct. 3012; Horta v. Sullivan, 4 F.3d 2, 13 (1st Cir.1993).
The second prong of the qualified immunity test asks whether the constitutional right in question was “ ‘clearly established at the time of the alleged violation’ such that a reasonable officer would ‘be on notice that [his] conduct [was] unlawful.’ ” Riverdale Mills Corp. v. Pimpare, 392 F.3d 55, 61 (1st Cir.2004) (alterations in original) (quoting Suboh v. Dist. Attorney’s Office, 298 F.3d 81, 90 (1st Cir.2002)); see also Saucier, 533 U.S. at 202, 121 S.Ct. 2151. This inquiry is a specific one, in which it is necessary to consider the particular circumstances faced by the officer. See Saucier, 533 U.S. at 201, 121 S.Ct. 2151 (“This inquiry [under the second prong] ... must be undertaken in light of the specific context of the case, not as a broad general proposition.”); see also Brosseau v. Haugen, 543 U.S. 194, 199—200, 125 S.Ct. 596, 160 L.Ed.2d 583 (2004); Suboh, 298 F.3d at 90. Although the facts of prior cases need not be “exactly on all fours with the facts of this case” in order to conclude that a right was clearly established, Suboh, 298 F.3d at 94, “the prior case law must give the officer reasonable notice that the specific conduct [he] is alleged to have committed in this litigation is unlawful,” Riverdale Mills, 392 F.3d at 66. Again, the burden is on the plaintiff to make this showing, and the district court correctly held that plaintiff had failed.
In the end, the majority’s holding that the law was so clearly established as to put the officer on clear notice that his overall use of force, even increasing force, when the detainee had stopped struggling (regardless of other circumstances) was unconstitutional rests on two propositions. The first is that clear notice is established by a single case from the Eleventh Circuit which is said to be so close to this case as to have put Jones on appropriate notice. The second is that there is no need for particularized notice because notice of general principles is enough. Indeed, the majority goes so far as to reason that it should have been perfectly obvious to Jones that his use of force was excessive, despite the fact that the only expert testimony was directly to the contrary and the district court, which heard the case, concluded otherwise. The jury verdict made no conclusion on this issue, nor could it have.
1. Lack of Prior Case Law
There is no First Circuit case which gave Jones appropriate notice, nor is there a clear consensus of other persuasive authority giving such notice.
To start, a single opinion from another circuit is not, as a matter of law, sufficient to meet the plaintiffs burden of showing the law is clearly established. In Wilson v. Layne, 526 U.S. 603, 119 S.Ct. 1692, 143 L.Ed.2d 818 (1999), the Supreme Court concluded that the law on a particular issue was not clearly established, and stated:
[Plaintiffs] have not brought to our attention any cases of controlling authority in their jurisdiction at the time of the incident which clearly established the rule on which they seek to rely, nor have they identified a consensus of cases of persuasive authority such that a reasonable officer could not have believed that his actions were lawful.
Id. at 617, 119 S.Ct. 1692 (emphases added). Wilson rejected reliance on one case as sufficient. Id. at 616-17, 119 S.Ct. 1692. The case there, parenthetically, was a summary judgment case, id. at 608, 119 S.Ct. 1692, like Smith v. Mattox, 127 F.3d *271416 (11th Cir.1997), on which the majority relies.
In Brady v. Dill, 187 F.3d 104 (1st Cir.1999), we expressly adopted Wilson’s holding in concluding that the law was not clearly established at the time of the defendants’ conduct. Id. at 116. We also applied the Wilson rule without dispute in Savard v. Rhode Island, 338 F.3d 23, 28 (1st Cir.2003) (equally divided en banc court). The majority thus cannot rely on the single decision of Smith v. Mattox to give fair notice.
Further, Smith does not provide such fair notice to the officer, but supports the view that immunity was correctly granted. Smith merely affirmed the district court’s denial of summary judgment on qualified immunity grounds because inferences, just barely, could be drawn that the force used was obviously and patently excessive. Id. at 1419. In Smith, the plaintiff had earlier threatened the officer with a baseball bat, but had then dropped the bat, run through a backyard, down a driveway, and into another street, and then returned to the driveway of his mother’s house, where the officer found him. Smith said he then docilely submitted to arrest, got down on the ground as requested, and offered no resistance. Nonetheless, the officer struck him a blow which broke his arm in multiple places. Id. at 1418. Notably, Smith held that other inferences would permit a finder of fact to conclude that the officer had behaved reasonably. That was because
even if Smith was not actively resisting arrest at the very moment the force was applied, he was before that moment; [the officer] could reasonably have believed that without some force restraining Smith, he would have resumed either his attacks or his flight. Thus, it was not unreasonable for [the officer] to think that he was entitled to use some force to put Smith into cuffing posture.
Id. Smith does not help Jennings; it helps Jones. The majority also argues that Jones offered no contrary precedent to Smith. That is not true, and the majority confuses who has the burden to show clear notice.
Other court of appeals cases, in addition to Smith, tend to support the constitutionality of Jones’ actions and so undercut plaintiffs claims that Jones was on clear notice from prior case law that his particular application of force was unreasonable. Many of these cases involve situations, as here, where officers were attempting to handcuff an individual who had been resistant. See Rodriguez v. Farrell, 294 F.3d 1276, 1278-79 (11th Cir.2002) (finding no excessive force, and noting that an officer need not credit an arrestee’s claims of pain, especially when the arrestee is in the process of being handcuffed); Jackson v. City of Bremerton, 268 F.3d 646, 650-53 (9th Cir.2001) (finding no excessive force where plaintiff suffered a fractured finger after officer pushed plaintiff to the ground for purpose of handcuffing her despite being told of preexisting back and shoulder injuries, and where plaintiff had earlier posed a threat to officers’ safety and ability to control a crowd); Huang v. Harris County, No. 00-20806, 2001 WL 822534, at *10 (5th Cir. June 22, 2001) (holding that force was reasonable where officer broke resisting arrestee’s thumb by twisting her wrist, in an effort to “prevent her from kicking him ... and place her in handcuffs”); Brownell v. Figel, 950 F.2d 1285, 1288, 1293 (7th Cir.1991) (finding no constitutional deprivation where officers employed two different pain techniques, application of pressure on the plaintiffs knuckles and on a nerve behind his jaw); Eberle v. City of Anaheim, 901 F.2d 814, 820 (9th Cir.1990) (upholding the use of a “finger control hold” to remove a belliger*28ent spectator from a sports arena). Under these cases, an officer in Jones’ position could reasonably have concluded that his conduct was not unconstitutional.
2. Need for Particularity and Obviousness
For a variety of Fourth Amendment claims involving reasonableness and judgment calls, this circuit has required that plaintiff refer to particularized prior cases with similar facts. E.g., Buchanan v. Maine, 469 F.3d 158, 168-69 (1st Cir.2006); Riverdale Mills, 392 F.3d at 65-66; Napier v. Town of Windham, 187 F.3d 177, 189 (1st Cir.1999). That is because the Fourth Amendment’s touchstone of reasonableness generally requires careful consideration of the totality of the circumstances. “[F]or the most part per se rules are inappropriate in the Fourth Amendment context,” and consideration of the “totality of the circumstances” is required. United States v. Drayton, 536 U.S. 194, 201, 207, 122 S.Ct. 2105, 153 L.Ed.2d 242 (2002).30
In excessive force cases, our rule is that there is an even greater emphasis on the requirement of particularity, where officers act under pressure and must make very quick judgments. See Wilson, 526 U.S. at 615, 119 S.Ct. 1692 (“[T]he right allegedly violated must be defined at the appropriate level of specificity before a court can determine if it was clearly established.”); Priester v. City of Riviera Beach, 208 F.3d 919, 926 (11th Cir.2000) (observing that “generally no bright line exists for identifying when force is excessive”).31 The test for excessive force “does not always give a clear answer as to whether a particular application of force will be deemed excessive by the courts. This is the nature of a test which must accommodate limitless factual circumstances.” Saucier, 533 U.S. at 205, 121 S.Ct. 2151. “[T]he Supreme Court has cautioned that in many cases the generalized holdings of [Tennessee v. Garner, 471 U.S. 1, 105 S.Ct. 1694, 85 L.Ed.2d 1 (1985),] and [Graham v. Connor, 490 U.S. 386, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989),] will not provide sufficient notice to police officers” as to what constitutes ex*29cessive force. Whitfield v. Meléndez-Rivera, 431 F.3d 1, 8 (1st Cir.2005). As reasoned above, Jennings has not provided any such particularized prior case.
There is an exception to the need for particularized prior law where the police conduct is so excessive and lies so obviously at the core of what the Fourth Amendment prohibits that the unlawfulness of the conduct would have been readily apparent to an officer. See United States v. Lanier, 520 U.S. 259, 270-71, 117 S.Ct. 1219, 137 L.Ed.2d 432 (1997); Brady, 187 F.3d at 116. The majority tries to fit within this exception. It reasons that it was so obvious that the use of force was excessive that Jones was clearly on notice for purposes of the second prong. The majority attempts to justify its obviousness conclusion by saying there is a clear and obvious dividing line between use of force and increased use of force. It cites no cases for that point, and the case law, described earlier, goes the other way. The majority’s conclusion is not supported by the facts or by the case law.
As the district court pointed out, there are no cases holding that the use of the ankle turn control technique, which itself involves the use of varying degrees of force, is unconstitutional. Jennings, 2005 WL 2043945, at *9. Indeed, the use of pain, even when an individual complains of pain, is an established technique to bring an arrestee under control and to prevent possible injury to an officer. Case law has clearly established that the use of similar application-of-pressure techniques, even those involving increasing amounts of pain, does not amount to excessive force. There certainly are cases in which an officer’s use of force is so obviously excessive that the officer is on clear notice; this is not one of them.
C. Third Prong: Whether an Objectively Reasonable Officer Could Have Concluded that Jones’ Actions Were Lawful
The third prong of our qualified immunity test asks “whether a reasonable officer could have concluded that his actions did not violate [the] plaintiff[’s] constitutional rights.” Tremblay v. McClellan, 350 F.3d 195, 199 (1st Cir.2003). This inquiry acknowledges that “law enforcement officials will in some cases reasonably but mistakenly conclude that [their conduct] is ... lawful.” Anderson v. Creighton, 483 U.S. 635, 641, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987). In Saucier, the Supreme Court explained how the third prong applies in excessive force cases:
It is sometimes difficult for an officer to determine how the relevant legal doctrine, here excessive force, will apply to the factual situation the officer confronts. An officer might correctly perceive all of the relevant facts but have a mistaken understanding as to whether a particular amount of force is legal in those circumstances. If the officer’s mistake as to what the law requires is reasonable, however, the officer is entitled to the immunity defense.
533 U.S. at 205, 121 S.Ct. 2151.
Under the third prong, an officer who makes “a reasonable judgment call” is entitled to qualified immunity. Buchanan, 469 F.3d at 170. “The calculus of reasonableness must embody allowance for the fact that police officers are often forced to make split-second judgments — in circumstances that are tense, uncertain, and rapidly evolving — about the amount of force that is necessary in a particular situation.” Graham, 490 U.S. at 396-97, 109 S.Ct. 1865. On these facts, an objectively reasonable officer could have believed that *30Jones’ use of force — and its degree — was lawful.32
There are a number of reasons for this. First, this was an instance of quick judgment by an officer in a chaotic situation. The district court stated that the entire series of these events took place in a chaotic scene over the course of about one minute. The key events, from when Officer Hill got up from the floor to when Jennings shouted in pain, took place within “several seconds.” Jennings has represented the time in question to last anywhere from twelve to eighteen seconds. In this short time frame, a reasonable officer easily could have made mistakes as to Jennings’ degree of resistance, the degree of risk Jennings posed to the officers, and the appropriate level of force to employ.
Concern over the safety of the officers and others was entirely reasonable. Jones testified he tried to secure Jennings’ ankle both for his own safety, to prevent Jennings from kicking him while he was kneeling next to Jennings, and to lessen Jennings’ resistance to arrest. He was also concerned that Jennings might have a weapon because he could not see Jennings’ hands. Jennings himself acknowledged that at least one of his hands was not visible for a time. There is no doubt Jennings was resisting the officers earlier in the encounter. That was shown in the videotape.
Even if Jennings had just stopped kicking and flailing, the undisputed evidence demonstrates that (1) Jennings was not totally secured at the time his ankle was broken, (2) Jennings had posed a threat to the safety of the officers and others just seconds before, (3) the officers were having a difficult time getting the flex cuffs on Jennings, and (4) Jones’ overall use of force was, in the opinion of the expert, reasonable under the circumstances.33 Lt. *31Delaney, the only expert witness on use of force, testified that until Jennings was “totally cuffed up and secured,”34 it was appropriate for Jones to continue using the same compliance technique as he had, and alternative compliance techniques were not acceptable. Not even Jennings asserts that he was secured in handcuffs at the time his ankle was broken. Nor did any of his witnesses. Jennings asserted only that he had stopped moving and was not resisting arrest. And Officer Hill was clear that Jennings was not in cuffs when Hill stood up. Indeed, Hill got out of the way because other officers were having trouble cuffing Jennings.
The majority says it is irrelevant that Jennings was not handcuffed; the only important consideration is that Jennings had stopped struggling. Not so. Jennings had just been subdued by Hill; Hill then got up and Jennings could, until he was cuffed, have started up again at any time. An officer could reasonably view this as a time of great risk, and even greater risk than when Hill had subdued Jennings. The majority claims that expert testimony supports its view that any increase in force once Jones stopped struggling was unreasonable. The expert said just the opposite. Delaney testified that the degree of force was a judgment call, and that resistance was one factor and risk was another. Even if Jones were wrong about the degree of risk, his judgment was not unreasonable.
Jennings’ argument is that regardless of whether he was cuffed, and even if the ankle turn control technique is acceptable, Jones applied the technique with too much force. But that is precisely in the area of judgment calls which are protected by qualified immunity. The district court directly addressed the degree of force or tension which Jones applied to the ankle, concluding that
[t]he ambiguity of the factual situation confronting Jones; the “split second” nature of the decision that he was required to make; the existence of established departmental policy permitting use of the ankle control technique under such circumstances; and the absence of any case law prohibiting its use, virtually compel the conclusion that it was objectively reasonable for Jones to believe that he acted lawfully.
Jennings, 2005 WL 2043945, at *11.
Under our case law, the district court committed no error in finding qualified immunity on the basis that this was a protected judgment call. See Buchanan, 469 F.3d at 170; Cox v. Hainey, 391 F.3d 25, 31-32 (1st Cir.2004); Vargas-Badillo v. Diaz-Torres, 114 F.3d 3, 7 (1st Cir.1997).
Thus, the majority errs in assuming the jury necessarily found two facts and in reinstating the jury verdict based on those ungrounded assumptions. The majority has reinstated that jury verdict. While I disagree with that, the majority correctly remands to the district court to rule, ab initio, on the motions for new trial and for remittitur.
For the reasons stated above, I respectfully dissent as to the majority’s holdings.

. Those reasons did not include the fact that the trial court would itself have reached a different conclusion from the jury on the excessive force issue. The district court, based on its own assessments of the credibility of the witnesses ánd the weight of the evidence, expressed its view that Jones had not used excessive force. Jennings, 2005 WL 2043945, at *6. Nonetheless, the district court expressly stated this was not the basis for its immunity *23holding, acknowledging that a motion for JMOL does not permit a court to make its own assessment regarding the weight of the evidence. Id. at *7. The majority, however, states that "the district court's qualified immunity analysis incorporated its skepticism about the jury’s fact-finding on the critical issue of whether Jones increased his use of force.” The majority does a disservice to the district court by suggesting it did something it expressly said it did not do.


. Where we are reviewing a denial of qualified immunity by a judge which is consistent with a jury verdict, we have said that "the evidence must be construed in the light most hospitable to the party that prevailed at trial.” Iacobucci v. Boulter, 193 F.3d 14, 23 (1st Cir.1999); see also Borges Colón v. Román-Abreu, 438 F.3d 1, 18 (1st Cir.2006); Whitfield v. Meléndez-Rivera, 431 F.3d 1, 6 (1st Cir.2005). We have held that there is no prohibition on a judge's reasonably accepting the jury’s findings as his or her own for purposes of qualified immunity. See Iacobucci, 193 F.3d at 23. We have never explicitly discussed the reverse situation, where the judge awards immunity in the face of a jury finding that there was a constitutional violation. Jones has not made an argument as to this point, so I bypass it.


. The Supreme Court noted in Iacurci v. Lummus Co., 387 U.S. 86, 87 S.Ct. 1423, 18 L.Ed.2d 581 (1967), reversing a court of appeals for entering JMOL, "We do not share the Court of Appeals’ confidence as to the meaning [of the jury verdict] in light of the trial court’s instructions .... ” Id. at 87, 87 S.Ct. 1423. Nothing in the jury instructions here required that the jury necessarily base its verdict on the majority's proposed factual findings. The district court quite properly did not instruct that the theory of plaintiff's case required these two findings. The jury was instructed that in determining whether Jones used excessive force it could consider whether Jennings posed a threat to the safety of others; whether the threat was immediate and serious; whether Jennings was disrupting the search of the smoke shop; whether Jennings was actively resisting arrest; the degree of force used; the seriousness of the offense for which Jennings was being arrested; and whether the degree of force was proportional to what was appropriate under the circumstances. Iacurci cannot be written off as idiosyncratic, nor is it easily distinguishable.
Further, the facts themselves provide alternatives, and it is far from obvious on what subsidiary facts the verdict rested. The jury could have found that the seriousness of the injury, a broken ankle, was not justified by the charges Jennings was arrested on — disorderly conduct. This theory was argued by plaintiff's counsel at closing, and was consistent with the jury instructions. Or the jury could have concluded that the application of force sufficient to break Jennings’ ankle was itself excessive, whether or not Jennings had continued to resist, and whether or not Jones increased the amount of force. The jury *25could have concluded that it was unreasonable for Jones to maintain the same force once Jennings said something about his ankle. Or it could have concluded that Jones maintained the same level of force when, in its view, that level was excessive to begin with. It may also be, as the district court noted, that the jury concluded that Jones "continued to twist Jennings’ ankle after Jennings had stopped resisting.” Jennings, 2005 WL 2043945, at *6. That is not a conclusion that Jones "increased” the pressure, and again shows that the jury did not necessarily find the facts as the majority assumes.
There is another reason not to conclude that the verdict against Jones necessarily entailed the majority's two factual findings. At the start of trial, there were seven individual defendants. There were also three plaintiffs, including Jennings’ mother. These plaintiffs asserted twenty-one different claims. On the six claims that went to the jury, the jury ruled against plaintiffs on all claims except for the excessive force claim against Jones. Jurors sometimes reach compromise verdicts.


. In my view, the majority’s focus on its two facts as necessary findings does not represent "the jury's discernible resolution of factual issues,” Iacobucci, 193 F.3d at 23, but for these purposes I will assume Iacobucci is satisfied.


. The district court held, on the first prong, that the jury verdict that there had been excessive force was not supported by any evidence that no objectively reasonable officer would have applied the ankle turn control technique as Jones did. Jennings, 2005 WL 2043945, at *7. It is not necessary to discuss this finding.


. Other circuits have taken a similar approach to particularity in the context of Fourth Amendment reasonableness inquiries, especially in excessive force cases. See Walker v. City of Orem, 451 F.3d 1139, 1151 (10th Cir.2006) (noting in a Fourth Amendment unreasonable detention case that "allegations of constitutional violations that require courts to balance competing interests may make it more difficult to find the law 'clearly established’ when assessing claims of qualified immunity” (quoting Medina v. City & County of Denver, 960 F.2d 1493, 1498 (10th Cir. 1992)) (internal quotation marks omitted)); Williams v. Kaufman County, 352 F.3d 994, 1012 (5th Cir.2003) (holding that prolonged detention was unlawful, but affirming qualified immunity because applicable Supreme Court law, which "allow[ed] a seizure without probable cause when the proper balance [was] struck between law enforcement and personal security interests,” failed to put officer on notice); Priester v. City of Riviera Beach, 208 F.3d 919, 926 (11th Cir.2000) ("In the context of ... excessive force claims, we have noted that generally no bright line exists ...; we have therefore concluded that unless a controlling and materially similar case declares the official’s conduct unconstitutional, a defendant is usually entitled to qualified immunity.”).


. As one commentator has noted in light of the chaotic circumstances surrounding most excessive force claims, while "there may be cases ... where the law was so clearly settled that the finding of a constitutional violation would mean that the defendant loses on qualified immunity as well[, such cases] will be relatively rare in the Fourth Amendment ... excessive force setting because of the very fact-specific nature of these issues.” 2 S. Nahmod, Civil Rights and Civil Liberties Litigation: The Law of Section 1983 § 8:19.50, at 103 (4th ed.2006).


. The district court reached its conclusion based on the following factual findings, which have ample support in the record.
Jones did not know why Jennings was being arrested or whether he was armed. Nor could Jones have known, with any certainty, why Jennings failed to heed orders to show his hands. Moreover, even if Jennings had stopped actively resisting, Jones had no way of knowing whether Jennings would resume kicking or resisting if Jones released his ankle hold.
In addition, ... Jones and other troopers at the Academy were taught that the ankle control technique is appropriate to subdue an arrestee who is actively resisting; to protect against the possibility that an arres-tee who previously engaged in assaultive behavior might resume that behavior and/or to induce compliance by an arrestee who is passively resisting. Furthermore, Delaney, the only expert witness who testified, indicated that Jones acted properly and in accordance with departmental policy regarding use of the ankle turn control technique.
Jennings, 2005 WL 2043945, at *11. The district court's conclusion rests on subsidiary factual findings, which are not clearly erroneous.


. The majority argues that Lt. Delaney's assessment of the reasonableness of Jones’ actions did not keep “the relevant factual circumstances in mind’’ because the factors listed by Delaney to support his view “all occurred prior to the time that Jennings ceased to resist.’’ The majority’s argument is misguided. Delaney listed a number of factors he considered relevant to his opinion, including Jennings’ noncompliance and assaultive behavior, but these were not the only circumstances he had in mind. The trial transcript makes clear that Delaney’s opinion was based on the same videotape the majority says demonstrates that Officer Hill walked away after pulling Jennings’ left arm out from under his body.
Further, the majority fails in its attempt to distinguish “use of force” from "increase in force” as a matter of evidence. The transcript is clear that the expert was asked about the reasonableness of Jones’ use of force overall, not about the reasonableness of the use of the ankle turn control technique without an *31increase in force. Even if the central issue in the case is the increase in force on Jennings’ ankle, Delaney's testimony directly addresses the reasonableness of Jones’ overall conduct.


. Delaney testified specifically about the period when officers were trying to get Jennings "cuffed up and secured.” He explained that flex cuffs, which are made of plastic, are more difficult to apply than metal cuffs, and that it is very hard to get them on someone who does not want to be handcuffed.